DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the controller in claim 14, the acceleration sensor in claim 15, and the timer in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 5.  The phrase “the first connection portion and the second connection portion are respectively a first rack and a second rack” is indefinite.  The claim limitation reads as if the first connection portion and the first rack are the same element and the second connection portion and the second rack are the same element, however, the drawings and specification indicate the first connection portion and the first rack as being separate, distinct elements and the second connection portion and the second rack as being separate, distinct elements including separate reference numbers.
Re: claim 18.  The phrase “the strip structure” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the at least one foldable strip structure to a single strip structure or whether Applicant intends to refer back to said at least one foldable strip structure which may include more than one strip structure.  Examiner also Halliburton Energy Services Inc. v. M-I LLC, 514 F.3d 1244 (Fed.Cir.2008) with regards to the phrase “fragile gel”.  The court said there was no meaningful definition of fragile that could be used to measure the scope of the claims i.e. ambiguous as to the requisite degree of fragileness.
Claim 6 is indefinite due to its dependency from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2014/0133072 to Xiaozhuo et al.
Re: claim 1.  Xiaozhuo shows in figures 2A and 2B an anti-fall device comprising a trigger mechanism 203 and that which returns 201 inside the shell 100, a deformable 
Re: claims 2 and 3.  Xiaozhuo shows in figures 2A and 2B the limitation wherein the deformable structure 201, 202 and/or spring loaded element 204 is set to be compressed and elastically deformed in a second direction i.e. 201, 202 in a second or downward direction and a first direction i.e. spring loaded element 204 in a first or radially outward direction when it is located in the shell and limited by the shell 100 in the first direction and the second direction; the trigger mechanism 203 and that which returns 201 inside the shell is set to drive the deformable structure to move in a direction toward the trigger mechanism i.e. downward toward 203 when the deformable structure is located outside the shell until the deformable structure is located in the shell, to make the deformable structure be elastically deformed in a third direction or into the page of the patent;  the first direction, the second direction, and the third direction cross each other.
Re: claim 4. Xiaozhuo shows in figures 2A and 2B the limitation wherein the deformable structure comprises a first sub deformable structure 201, 202 and a second sub deformable structure spring loaded 204 connected to the trigger mechanism via 
	Re: claim 14.  Xiaozhuo shows in figures 2A and 2B as well as in paragraph [0045] the limitation wherein the anti-fall device is configured to be arranged on a protected object 110 shown in figure 1 or panel 110 as described in the abstract, the anti-fall device further comprises a controller or main control unit described in paragraph [0045], wherein the trigger mechanism is connected with an output end of the controller and the controller is configured to control the trigger mechanism to drive the deformable structure to move in a direction away or particularly element 201, 202 moving upwardly from the trigger mechanism 203 as described in paragraph [0045].
	Re: claim 15.  Xiaozhuo shows in figures 2A and 2B and discloses in paragraph [0035] anti-fall device further comprising an acceleration sensor connected to an input end of the controller, the acceleration sensor being configured to detect acceleration of the protected object and send a detected acceleration signal to the controller. 
	Re: claim 17.  Xiaozhuo shows in figures 2A and 2B the limitation wherein the deformable structure is made of an elastic material particularly spring element 202 and the spring portion of spring loaded element 204.
	Re: claims 19 and 20.  Xiaozhuo shows in figure 1 the limitation wherein the shell is configured to be provided on a protected object 110 and a surface of the shell is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaozhuo et al. in view of US Patent Application 2020/0141084 to Harder et al.
Xiaozhuo et al. show going from figure 2A to 2B the use of the trigger mechanism particularly portion 203 undergoing a sliding motion inward or outward, but is silent as to the mechanism by which the sliding motion takes place.
 	Harder et al. teach in figure 6 the use of a trigger mechanism 24 comprising a gear 34, and a rack  32 engaged with the gear with a motor 36 configured to drive the gear to rotate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sliding movement of element 203 of the .
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaozhuo et al. in view of US Patent Application 2011/0107801 to Liu.
Xiaozhuo et al. show going from figure 2A to 2B the use of the trigger mechanism particularly portion 203 undergoing a sliding motion inward or outward, but is silent as to the mechanism by which the sliding motion takes place.
 	Liu teaches in figure 3 the use of a trigger mechanism comprising a gear 7, and a rack 6 engaged with the gear with a motor 3 configured to drive the gear to rotate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sliding movement of element 203 of the trigger mechanism of Xiaozhuo et al. to have included a motor driven gear and a rack engaged with the gear, in view of the teachings of Harder et al., in order to provide a functionally equivalent means of moving the trigger mechanism radially inward and outward to cause selective protrusion of the anti-fall protection device to provide protection of an electronic device.  Examiner notes that a rack on both sides in place of the two sides of element 203 would result in a first rack and a second rack being arranged parallel in the first direction.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaozhuo et al. in view of US Patent Application 2011/0127854 to Cruz et al.
Cruz et al. teach at the end of claim 1 the use of a timer connected to a controller wherein the timer is configured to start timing and provide a time signal and is further configured to provide control based on the time signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the controller of the anti-fall device of Xiaozhuo et al. to have included a timer, in view of the teachings of Cruz et al., in order to provide a means of actively controlling the anti-fall function of the device to improve device protection.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaozhuo et al. in view of US Patent Application 2011/0107801 to 2017/0324852 to Sadai.
Sadai teaches in figures 15-18 the limitation wherein a surface of a shell 2 is provided with at least one foldable strip structure, the structure configured to attach tightly to the surface of the shell when in an unfolded state as shown in figure 16 and form a ring structure when in a folded state as shown in figures 15, 17, and 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shell of Xiaozhuo et al. to have included at least one foldable strip structure, in view of the teachings of Sadai, in order to provide a means of selectively providing gripping structure a device user can utilize to hold the .
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents and Patent Applications: 2015/0301565 to Manullang et al., 2013/0319882 to Berkovic, 9612622 Moon, 9571150 to Sanford et al., 8896995 to Shedletsky et al., 2010/0164152 to Li, and 7375645 to Tsai teach the use of similar protective devices and 8872448 to Boldyrev et al. teach the use of reorientation during a drop of an electronic device.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
September 29, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657